The offense is murder; the punishment confinement in the penitentiary for 15 years.
It appears that the trial took place before a special judge. The statute requires that before a special judge shall enter upon his duties he shall take the oath of office required by the Constitution, and his selection and the fact that the oath of office has been administered to him shall be entered upon the minutes of the court as part of the record in the cause. Articles 555 and 556 Cow. C. P. No oath of office is embraced in the transcript. That it is essential that the oath of office be taken and that the record reveal it is the announcement of the decisions of this court. Sewell v. State, 299 S.W. 549; McLemore v. State, 296 S.W. 552; Blanks v. State, 288 S.W. 452; Harris v. State, 288 S.W. 450; Norman v. State, 277 S.W. 127; Salazar v. State, 276 S.W. 1105; Dawes v. State, 222 S.W. 560; Reed v. State, 114 S.W. 834; Weatherford v. State, 28 S.W. 814; Smith v. State, 6 S.W. 40.
The judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.